     Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF LOUISIANA

BRIAN SIMMONS,                        )
individually,                         )
                                      )
     Plaintiff,                       )
                                      )
v.                                    )       Case No._______________
                                      )
TRUNK PROPERTIES, LLC,                )
a domestic limited liability company, )
                                      )
     Defendant.                       )
______________________________

                                  COMPLAINT

       Plaintiff BRIAN SIMMONS (hereinafter “SIMMONS” or “Plaintiff”)

hereby sues Defendant TRUNK PROPERTIES, LLC, a Louisiana Limited Liability

Company, (hereinafter “Defendant”) for injunctive relief, attorney’s fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. §§

12101-12103, 12181-12205a (hereinafter “ADA”), and its implementing regulations

and alleges as follows:

                          JURISDICTION AND VENUE

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.




                                                                            Page 1 of 13
      Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 2 of 13




       2.     Venue is properly located in the Eastern District of Louisiana pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

       3.     Plaintiff, BRIAN SIMMONS is a Louisiana resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility because he suffers from disabling

pain and severe mobility impairments as a result of spina bifida, a birth defect, which

is a condition that constitutes a physical impairment that impacts and substantially

limits the major life activity of walking and limited dexterity in his upper extremities

and as such is a qualified disability under the ADA.

       4.     Defendant, TRUNK PROPERTIES, LLC (hereinafter referred to as

“Defendant”), is a limited liability company registered to do business and, in fact, is

conducting business in the State of Louisiana. TRUNK PROPERTIES, LLC, is the

owner, lessor, and/or operator of the real property and improvements that are the

subject of this action, specifically: Trunk Plaza located at 2408 David Dr., Metairie,

LA (hereinafter referred to as “premises”, “subject premises”, “subject facility”,


                                                                                Page 2 of 13
     Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 3 of 13




“subject property”, “subject location”, “Defendant’s premises” and/or “Defendant’s

property”).

                COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                   (Against Defendant for ADA Violations)

      5.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.      To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      7.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendant due to the low costs of removing its existing architectural barriers

and the financial assistance made available to Defendant by the government pursuant

to Section 44 and/or Section 190 of the IRS Code.

      8.      Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by TRUNK PROPERTIES, LLC is a place of public accommodation

in that it owns the real property and fixtures of a shopping center that provides
                                                                           Page 3 of 13
      Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 4 of 13




various retail services to the public. Pursuant to 42 U.S.C. § 12182(a), the Defendant

is liable for any ADA violations on the subject premises because it owns and controls

the subject premises and while regulations promulgated by the Department of Justice

state that a landlord may contractually allocate to a tenant the responsibility to

comply with the ADA, however if such allocation is made it is effective only as

between the landlord and tenant and has no effect on the rights of third parties such

as the Plaintiff in this case. As the owner of the real property and fixtures of the

subject premises the Defendant is independently liable for the barriers to equal

access as alleged herein. 28 C.F.R. § 36.201(b).

      9.     Prior to instituting this action, and on numerous occasions per month

over the last year and before, Simmons visited and attempted to patronize

Defendant’s premises at issue in this matter, and was denied full, safe and equal

access to the subject property and the benefits of services, programs, and/or activities

of the subject premises and its facilities, and has otherwise been discriminated

against, has suffered an injury in fact, and been damaged by Defendant due to its

lack of compliance with the ADA. Plaintiff has personal knowledge that the subject

location is presently in violation of the ADA and is discriminating against

individuals with disabilities.

      10.    Due to the violations of the ADA at Defendant’s premises Plaintiff does

not have safe and equal access to the subject facilities from an accessible parking


                                                                              Page 4 of 13
      Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 5 of 13




facility along an accessible route to an accessible entrance and as such does not have

safe and equal access to the goods and services available to Defendant’s able-bodied

patrons at this location. Plaintiff has suffered, and continues to suffer, frustration and

humiliation as a result of the discriminatory conditions present at the subject

premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail himself

of the goods and services of, Defendant’s subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment of the property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      13.    Plaintiff resides less than fifteen (15) miles from where the subject

facility is located and has a real, continuing, and immediate threat of future

discrimination as a result of Defendant’s violation of, and non-compliance with, the


                                                                                Page 5 of 13
      Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 6 of 13




ADA because he intends to continue to visit, i.e. attempt to patronize, the subject

location each time he travels by the subject facility which occurs numerous times

each month. Accordingly, Plaintiff intends to attempt to patronize, i.e., visit,

Defendant’s subject location numerous times next month, and on a regular basis each

month following. Plaintiff will do this until the barriers are remediated and he is able

to patronize the subject location with access equal to that of Defendant’s able-bodied

customers.

      14.    Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of 42 U.S.C. § 12101 et seq.

      15.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      16.    Defendant is in violation of 42 U.S.C. § 12181 et seq., and 28 C.F.R. §

36.302 et seq., and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered and/or observed:

                                      PARKING

      a.     The plaintiff could not safely utilize the parking facility
             because the existing designated accessible parking spaces
             and access aisle are indistinguishable due to faded paint
             which is not being maintained by Defendant in violation
                                                                                Page 6 of 13
Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 7 of 13




      of 28 CFR § 36.211 and Section 502.3.3 of the 2010 ADA
      Standards, whose resolution is readily achievable. The
      unmaintained access aisle has caused Plaintiff anxiety and
      difficulty because should he park his vehicle in a space
      that is not clearly marked as accessible and/or without a
      clearly marked access aisle, he runs the risk of being
      blocked out of his vehicle, and stranded at the subject
      location if someone parks next to his vehicle.

b.    The plaintiff could not safely utilize the parking facility
      because the designated accessible parking spaces have an
      access aisle which does not extend the full length of the
      parking spaces it serves without obstruction (the stair and
      railings presently obstruct said access aisle) in violation of
      Section 4.6 of the ADAAG and Section 502.3 of the 2010
      ADA Standards, whose resolution is readily achievable.

c.    The plaintiff could not safely utilize the parking facility
      because the designated accessible parking space was not
      level in violation of Section 4.6.3 of the ADAAG and
      Section 502.4 of the 2010 ADA Standards, whose
      resolution is readily achievable.

d.    The plaintiff could not safely utilize the parking facility
      because the access aisle was not level in violation of
      Section 4.6.3 of the ADAAG and Section 502.4 of the
      2010 ADA Standards, whose resolution is readily
      achievable.

                   ACCESSIBLE ROUTE/RAMP

e.    The plaintiff could not safely traverse the path of travel
      from the parking facility to the curbed public entrances to
      the tenant spaces due to excessive vertical transitions
      along said route. Violation: There are vertical transitions
      in the pavement (shifted/broken areas) within the
      accessible route (the access aisle and ramp and the route
      between the two elements) to the storefront curb which
      exceed ½ inch caused by the defendant’s failure to
                                                                       Page 7 of 13
     Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 8 of 13




             maintain said pavement as it ages violating 28 CFR §
             36.211, Section 4.3.8 of the ADAAG, and Section 406.2
             of the 2010 ADA Standards and, whose resolution is
             readily achievable.

      f.     The plaintiff could not safely utilize the ramp leading up
             from the curb to the entrance as there were noncompliant
             handrails present. Violation: The existing handrails fail to
             meet the minimum size and shape requirements for
             accessible handrail gripping surfaces in violation of
             Section 4.26.2 of the ADAAG and Section 505 of the 2010
             ADA Standards, whose resolution is readily achievable.

      g.     The plaintiff was unable to safely use the designated
             accessible ramp as the running slope of said ramp exceeds
             8.33%. Violation: The subject facility’s ramp run exceeds
             the maximum slope requirements set forth in Section 4.8.2
             of the ADAAG and Section 405.2 of the 2010 ADA
             Standards, whose resolution is readily achievable.

                                 MAINTENANCE

      h.     The accessible features of the facility are not maintained,
             creating barriers to access for the Plaintiff, as set forth
             herein, in violation of 28 CFR §36.211.

      17.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.


                                                                            Page 8 of 13
      Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 9 of 13




      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant’s current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list of the subject

location’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant’s barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that he will be subjected to discrimination in violation of the ADA by

Defendant if these violations are not corrected and made compliant.


                                                                             Page 9 of 13
     Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 10 of 13




      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      23.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

      24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be


                                                                            Page 10 of 13
     Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 11 of 13




disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney’s fees, costs and litigation from the Defendant pursuant to 42 U.S.C.

§ 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

       25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

       A.     That the Court declare that the property owned and
              administered by Defendant is violative of the ADA;

       B.     That the Court enter an Order directing Defendant to alter
              its facilities to make them accessible to and useable by
              individuals with disabilities to the full extent required by
              Title III of the ADA;

       C.     That the Court enter an Order directing Defendant,
              pursuant to 28 C.F.R. §36.211, to fulfill its continuing duty
                                                                                Page 11 of 13
Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 12 of 13




      to maintain its accessible features and equipment so that
      the facility remains accessible to and useable by
      individuals with disabilities to the full extent required by
      Title III of the ADA;

 D.   That the Court enter an Order directing Defendant to
      implement and carry out effective policies, practices, and
      procedures to maintain the accessible features and
      equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
      §36.211.

 E.   That the Court enter an Order directing Defendant to
      evaluate and neutralize its policies and procedures towards
      persons with disabilities for such reasonable time so as to
      allow them to undertake and complete corrective
      procedures;

 F.   An award of attorneys’ fees, costs (including expert fees),
      and litigation expenses pursuant to 42 U.S.C. § 12205;

 G.   An award of interest upon the original sums of said award
      of attorney’s fees, costs (including expert fees), and other
      expenses of suit; and

 H.   Such other relief as the Court deems just and proper,
      and/or is allowable under Title III of the Americans with
      Disabilities Act.




                                                                     Page 12 of 13
Case 2:19-cv-11529-CJB-JCW Document 1 Filed 07/05/19 Page 13 of 13




 Dated this the _____ day of _____________________, 2019.


                        Respectfully submitted,

                        MAINSTAY LAW LLC

                        /s/ Christy L. Johnson
                        Christy L. Johnson
                        Louisiana Bar No.: 32877
                        3436 Magazine Street #558
                        New Orleans, LA 70115
                        Telephone: (504) 291-1818
                        Facsimile: (504) 291-1817
                        E-Mail: cjohnson@mainstay-law.com
                        ATTORNEY FOR PLAINTIFF




                                                             Page 13 of 13
